DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
This Office Action is in response to Amendments/Remarks filed on February 23, 2021.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States. 

Claim(s) 1-6, 14-16, and 18-20 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by U.S. Patent Application Publication No. 2011/0241079 A1 to Oike et al. (“Oike”).										As to claim 1, Oike discloses a solid-state image sensor, comprising: a substrate (131) including: a photoelectric conversion element (121) configured to: generate an electric charge based on a light amount of an incoming light incident on a first portion (exposed) of a specific surface (top) of the photoelectric conversion element (121); and accumulate the electric charge; an electric charge retaining region (135) used as a function word to indicate position in close proximity with by Merriam-Webster.com. It is noted that the recited “specific surface” can be divided into the first and second portions based on the positions).		As to claim 2, Oike further discloses wherein the photoelectric conversion element (121) is in the substrate (131), and the first transfer path (140) is a side face of a P-type layer (132) (See Fig. 15, ¶ 0079).								As to claim 3, Oike discloses further comprising an electric charge voltage conversion unit (125) configured to convert the electric charge retained by the electric charge retaining region (135) to a voltage (See ¶ 0084).					As to claim 4, Oike further discloses wherein the electric charge retaining region (135) and the electric charge voltage conversion unit (125) are in a perpendicular direction to the substrate (131) (See Fig. 15) (Notes: perpendicular direction is an upward direction).												As to claim 5, Oike further discloses wherein the electric charge voltage conversion unit (125) is on the second portion (right) of the first transfer path (140) (See Fig. 15) (Notes: supported by and in proximity with the substrate).					As to claim 6, Oike further discloses wherein a surface of the substrate (131) is configured to receive the incoming light (See Fig. 15, ¶ 0080).					As to claim 14, Oike discloses an electronic device, comprising: a substrate (131) including: a photoelectric conversion element (121) configured to: generate an electric charge based on a light amount of an incoming light incident on a first portion (exposed) of a specific surface (top) of the photoelectric conversion element (121); and accumulate the electric charge; an electric charge retaining region (135) configured to retain the electric charge accumulated by the photoelectric conversion element (121); and a first transfer path (140) configured to transfer the electric charge accumulated by the photoelectric conversion element (121) to the electric charge retaining region (135), used as a function word to indicate position in close proximity with by Merriam-Webster.com. It is noted that the recited “specific surface” can be divided into the first and second portions based on the positions).							As to claim 15, Oike discloses further comprising a second transfer path (between 125 and 135), wherein the second transfer path (between 125 and 135) electrically separates the electric charge retaining region (135) and the electric charge As to claim 16, Oike discloses further comprising: a transfer gate (122A) that covers a first side face of the first transfer path (140), the corresponding side face of the electric charge retaining region (135), and a first front face of the electric charge retaining region (135); and a gate insulating film (under 122A) between the transfer gate (122A) and the electric charge retaining region (135) (See Fig. 15, ¶ 0082) (Notes: “cover” is defined as to lay or spread something over by Merriam-Webster.com such that the transfer gate lays or spreads over the first side face of the first transfer path, the side face of the electric charge retaining region, and the first front face of the electric charge retaining region).											As to claim 18, Oike discloses further comprising: a second transfer path (between 125 and 135) stacked between the electric charge retaining region (135) and an electric charge voltage conversion unit (125) in the horizontal direction with respect to the substrate (131), wherein the second transfer path (between 125 and 135) is in direct contact with the electric charge voltage conversion unit (125), the second transfer path (between 125 and 135) is configured to transfer the electric charge between the electric charge retaining region (135) and the electric charge voltage conversion unit (125), the first transfer path (140) is below the second transfer path (between 125 and 135) in a vertical direction, and the vertical direction corresponds to the direction of the incoming light (See Fig. 15, ¶ 0080, ¶ 0082, ¶ 0084) (Notes: vertical direction is As to claim 19, Oike further discloses wherein the electric charge voltage conversion unit (125) and the electric charge retaining region (135) are stacked adjacent to the first transfer path (140), a height of the electric charge voltage conversion unit (125) in a vertical direction is equal to a height of the electric charge retaining region (135) in the vertical direction, and the vertical direction corresponds to the direction of the incoming light (See Fig. 15, ¶ 0080, ¶ 0082, ¶ 0084) (Notes: vertical direction is interpreted as an upward direction to the substrate and 125 and 135 are stacked above the first transfer path at the same surface height).					As to claim 20, Oike discloses further comprising: a second transfer path (between 125 and 135) stacked between the electric charge retaining region (135) and an electric charge voltage conversion unit (125) in the horizontal direction with respect to the substrate (131), wherein the second transfer path (between 125 and 135) is in direct contact with the electric charge voltage conversion unit (125), the second transfer path (between 125 and 135) is configured to transfer the electric charge between the electric charge retaining region (135) and the electric charge voltage conversion unit (125), the first transfer path (140) is below the second transfer path (between 125 and 135) in a vertical direction, and the vertical direction corresponds to the direction of the incoming light (See Fig. 15, ¶ 0080, ¶ 0082, ¶ 0084) (Notes: vertical direction is .						
Response to Arguments
Applicant's arguments with respect to claims 1 and 14 have been considered but are moot in view of the new ground(s) of rejection.
Conclusion
The prior art made of record is considered pertinent to Applicant’s disclosure:
Machida (US 2011/0234836 A1).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH PARKER can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID CHEN/Primary Examiner, Art Unit 2815